DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, and 13-19 in the reply filed on December 2, 2019 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has added the line components of claims 21 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6, 13, 14, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over, Botelho et al, US Patent 6,474,077 B1, in view of Udischas et al, US Patent Application Publication 2013/0112292 A1; Morton et al, US Patent 5,149,566; and Moriya et al; US Patent Application Publication 2014/0357085 A1.
Regarding claims 1, 13, 21, and 22, Botelho et al teaches a system for storage and supply of a gas, the system comprising: a cylinder 1, configured and adapted to store the gas; a cylinder valve 7, in fluid communication with the cylinder, configured and adapted to release the gas from the cylinder 1; and a manifold assembly, comprising a pressure regulator 9 and line components (gas filter 25, a mass flow controller (MFC) 29, pipes 15, 27, and 31) downstream of the cylinder valve 7, configured and adapted to deliver the gas to a target reactor 33 configured and adapted to provide a film to be etched therein; wherein the pressure regulator 9 is configured and adapted to de-pressurize the gas in the manifold assembly so as to divide the manifold assembly into a first pressure zone 11 at 17.1 psia upstream of the pressure regulator and a second pressure zone 37 at 10 psia downstream of the pressure regulator 9 (Column 5 lines 45-49). Botelho et al teaches that the line components (pipe 15) in the second pressure zone are made of 316 stainless steel.  
Botelho et al differs from the present invention in that Botelho et al does not teach that the cylinder is a NiP coated steel cylinder with a polished inner surface, the pressure regulator 9 and line components in the first pressure zone are made of nickel 3NO-free FNO-containing gas contained within the NiP coated steel cylinder.
Udischas et al teaches a polished steel cylinder 2 made of carbon steel or stainless steel. (Paragraph 0014, Figure 1) Udischas et al also teaches that the pressure regulator and line components (cylinder valve) are made of nickel, or Monel™ (Paragraph 0015). Nickel and Monel™ are both made of nickel containing material having at least 14% nickel by weight.  
Morton et al teaches that a NiP alloy can be used as a protective coating on tanks because of its corrosion resistance, hardness and chemical resistance. (Column 3 lines 25-27, Column 6 lines 4-7)
Moriya et al teaches a F3NO-free FNO-containing gas source. (Figure 3, Paragraph 0033-0035, 0059) The Examiner notes that Moriya et al teaches supplying FNO gas. FNO gas is FNO gas and has no F3NO. Thus Moriya et al meets the claimed limitation of “the F3NO-free FNO-containing gas has less than approximately 1 % F3NO by volume, because FNO gas has 0 % F3NO by volume which is less than 1% by volume.
The motivation for replacing the cylinder of Botelho et al with a NiP coated steel cylinder with a polished inner surface is to provide an alternate and equivalent cylinder as taught by Udischas et al and Morton et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
The motivation for making the pressure regulator and line components in the first pressure zone of Botelho et al out of nickel containing material having at least 14% Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
The motivation for replacing the etching gas of Botelho et al with the F3NO-free FNO-containing etching gas Moriya et al is to provide an alternate and equivalent etching gas. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). In this case, it would have been obvious to replace the etching gas of Botelho with the etching gas of Moriya et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a NiP coated steel cylinder with a polished inner surface in the apparatus of Botelho et al as taught by Udischas et al and Morton et al to contain a F3NO-free FNO-containing gas as taught by Moriya et al; and to make the pressure regulator and line components in the first pressure zone of Botelho et al out of nickel containing material having at least 14% nickel by weight as taught by Udischas et al.
Regarding claim 3, Moriya et al teaches a F3NO-free FNO gas. Moriya et al also teaches the use of a mixture of the F3NO-free FNO gas with an inert gas (N2), a mixture of the F3NO-free FNO gas with an additional gas (F2), and a mixture of the F3NO-free 2) and the additional gas (F2). (Figure 3, Paragraph 0033-0035, 0059) It would be obvious to store any of these mixtures in the NiP coated steel cylinder with a polished inner surface of Botelho et al, Udischas et al, and Morton et al. 
Regarding claim 4, Moriya et al teaches that the inert gas is N2. (Figure 3, Paragraph 0033-0035, 0059) 
The Examiner takes Official Notice and Applicant agrees that Ar, He, Ne, Kr, Xe, or mixtures thereof are inert gases that are well known in the art and it would be obvious to replace N2 with Ar, He, Ne, Kr, Xe, or mixtures thereof. 
Regarding claims 5, Moriya et al teaches the additional gas is F2. (Figure 3, Paragraph 0033-0035, 0059) 
The Examiner takes Official Notice and Applicant agrees that HF, cC4F8, C4FB, C4F6, C5F8, CF4, CH3F, CF3H, CH2F2, COS, CS2, CF3I, C2F3I, C2F5I, CFN, S02, NO, 02, C02, CO, N02, N20, 03, Cl2, H2, HBr are etching gases that are well known in the art and it would be obvious to replace F2 with HF, cC4F8, C4FB, C4F6, C5F8, CF4, CH3F, CF3H, CH2F2, COS, CS2, CF3I, C2F3I, C2F5I, CFN, S02, NO, 02, C02, CO, N02, N20, 03, Cl2, H2, HBr, and combination thereof.  
Regarding claim 6, Moriya et al teaches a gas mixture of F3NO-free FNO gas, F2 and N2 for etching films. 
Regarding claims 18, Udischas et al teaches the cylinder valve, the pressure regulator are made of nickel, or Monel™ (Paragraph 0015) all of have at least 14% nickel by weight.  
Regarding claim 19, Botelho et al teaches that the line components in the second pressure zone is made of a metal or a metal alloy (stainless steel).  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al, Udischas et al, Morton et al, and Moriya as applied to claims 1-6, 13, 14, 18, 19, 21, and 22 above, and further in view of Sweeney et al, US Patent Application Publication 2016/0172164 A1.
Regarding claim 15, Moriya et al teaches a first gas line 72, the first gas line feeding an additional etching gas to the etching chamber, wherein the additional etching gas is F2 to form a first etching composition with F3NO-free FNO gas. (Figure 3, Paragraph 0033-0035, 0059) 
The Examiner takes Official Notice and Applicant agrees that HF, cC4F8, C4FB, C4F6, C5F8, CF4, CH3F, CF3H, CH2F2, COS, CS2, CF3I, C2F3I, C2F5I, CFN, S02, NO, 02, C02, CO, N02, N20, 03, Cl2, H2, HBr are etching gases that are well known in the art and it would be obvious to replace F2 with HF, cC4F8, C4FB, C4F6, C5F8, CF4, CH3F, CF3H, CH2F2, COS, CS2, CF3I, C2F3I, C2F5I, CFN, S02, NO, 02, C02, CO, N02, N20, 03, Cl2, H2, HBr, and combination thereof.  
Regarding claim 16, Moriya et al teaches a second gas line 74 for feeding an inert gas, wherein the F3NO-free FNO gas is mixed with the inert gas to produce a diluted F3NO-free FNO gas, wherein the inert gas is N2. (Figure 3, Paragraph 0033-0035, 0059) 
The Examiner takes Official Notice and Applicant agrees that Ar, He, Ne, Kr, Xe, or mixtures thereof are inert gases that are well known in the art and it would be obvious to replace N2 with Ar, He, Ne, Kr, Xe, or mixtures thereof. 
Regarding claim 17, Moriya et al teaches the second etching composition is a gas mixture of F3NO-free FNO gas, F2 and N2.

Sweeney et al teaches a first gas line (from CYL-2) parallel to the manifold assembly (from CYL-1), the first gas line feeding an additional gas to the etching chamber 282 (Figure 6); or a second gas line (from nitrogen cylinder 8) for feeding an inert gas (nitrogen) to the first pressure zone of the manifold assembly (Figure 1).
The motivation for adding the first and/or second gas lines of Sweeney et al to the apparatus of Botelho et al, Udischas et al, and Morton et al is to provide an alternate gas supply system to supply the additional gases of Moriya et al to the apparatus of Botelho et al, Udischas et al, and Morton et al as taught by Sweeney et al. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the first and/or second additional gas supply lines of Sweeney et al to the etching apparatus of Botelho et al, Udischas et al, Morton et al, and Moriya et al.
Response to Arguments
The amendments to claims 1 and 13 filed January 19, 2021 have overcome the 112(b) rejections of claims 1 and 13 and their dependent claims. The 112(b) rejection has been withdrawn. 
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.  
3NO. Thus Moriya et al meets the claimed limitation of “the F3NO-free FNO-containing gas has less than approximately 1 % F3NO by volume, because FNO gas has 0 % F3NO by volume which is less than 1% by volume.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716